DETAILED ACTION
	This application has been examined. Claims 1,3-6,9-14 are pending. Claims 2,7 and 8 are cancelled. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Making Final
Applicant's arguments filed 2/22/2021 have been fully considered but they are moot in view of the new grounds for rejection.  
The claim amendments regarding -- ‘determining a potential risk of each of the automation solutions connected to each cloud gateway of the plurality cloud gateways taking into account a risk potential of functional units belonging to each of the automation solutions’ --   clearly change the literal scope of the independent and dependent claims and/or the range of equivalents for such claims.  The said amendments alter the scope of the claims but do not overcome the disclosure by the prior art as shown below. 
 The Examiner is presenting new grounds for rejection as necessitated by the claim amendments and is thus making this action FINAL.  

Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are moot in view of the new grounds for rejection. 
in italics]:
… Belfiore, Fairweather, Hirsave, and Gurikar individually and as a whole provide no hint of a potential risk of automation solutions or “functional units connected to gateways...  
The Examiner respectfully disagrees with the Applicant.  
Belfiore-Fairweather-Hirsave disclosed (re. Claim 1) updating (Fairweather-Paragraph 91-92, platform 110 sends the GUI script to the gateway(s) 120 (e.g., via the Internet)…platform 110 enables a user to make numerous edits over time and replace the script on the gateway(s) 120 only after each completion of each edit ) of a plurality of cloud gateways. (Fairweather-Figure 3,  cloud-based platform and gateway(s) ) 
Belfiore-Fairweather-Hirsave disclosed (re. Claim 1) ‘determining a potential risk of each of the automation solutions (Belfiore-Paragraph 38, listing and/or ranking segments of the client technology infrastructure 110 according to relative importance identified in the business objectives 112 ,  Paragraph 45, calculating a cyber risk score as a function of the threat profile (determined via the threat profiling module 120) and the vulnerability assessment 140. ) connected to each cloud gateway of the plurality cloud gateways. (Fairweather-Figure 3,  cloud-based platform and gateway(s) ) 

While Belfiore-Fairweather substantially disclosed the claimed invention Belfiore- Fairweather does not disclose (re. Claim 1) ‘determining a potential risk of each of the automation solutions taking into account a risk potential of functional units belonging to each of the automation solutions’.

Hirsave disclosed (re. Claim 1) ‘determining a potential risk of each of the automation solutions (Hirsave-Paragraph 41,analysis component 524 analyzes the patch based on weights 502, metrics 504, and policy 506 to assess the risk of the patch. Analysis component 524 may determine a percentage risk that the patch will result in a hang or reboot or will significantly degrade productivity of the endpoint, Paragraph 22 disclosed wherein the level of risk represents likelihood that the patch will disrupt activity of the server. For example, if a touched file is locked by an application, the server will require a reboot to gain access to the file. A reboot is a very disruptive action. As another example, if a large amount of memory is being used by the server, then there is a high likelihood that the patching the application will negatively affect the productivity of the server)   taking into account a risk potential of functional units belonging to each of the automation solutions’ (Hirsave-Paragraph 43, Planning component 526 determines how to install the patch based on the risk assessment from analysis component 524. More particularly, planning component 526 may make a determination of whether to install the patch and when to install the patch based on policy 508. In the depicted example, policy 508 indicates that installation of a patch with high risk shall be delayed, while a patch with medium risk shall be installed when the endpoint is idle and a patch with low risk may be installed immediately )

in italics]:
… Though Belfiore teaches that gateways may be part of the IT infrastructure, Belfiore is silent on any risk level being based on automation solutions attached to the gateways, much less functional units of the solutions.   Though the Office Action on page 4 asserts that Belfiore teaches a method for updating gateways, the Office Action continues on page 5 to state that Belfiore is silent on updating cloud gateways, so the risk level does not apply to the claimed cloud gateways and automation solutions.  
The Examiner respectfully disagrees with the Applicant. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Belfiore is not relied upon to disclose ‘a method for updating gateways.’ 
Fairweather  disclosed (re. Claim 1) updating (Fairweather-Paragraph 91-92, platform 110 sends the GUI script to the gateway(s) 120 (e.g., via the Internet)…platform 110 enables a user to make numerous edits over time and replace the script on the gateway(s) 120 only after each completion of each edit ) of a plurality of cloud gateways. (Fairweather-Figure 3,  cloud-based platform and gateway(s) ) 
Belfiore is not relied upon to disclose ‘functional units of the solutions’. 
determining a potential risk of each of the functional units of the solutions’ (Hirsave-Paragraph 41,analysis component 524 analyzes the patch based on weights 502, metrics 504, and policy 506 to assess the risk of the patch.)
The Applicant presents the following argument(s) [in italics]:
…  Fairweather does not consider multiple gateways, much less which gateways to update in what order. The revised script is sent as edits are made and the gateway is connected to the endpoint - Fairweather is silent on ordering updates based on a risk of devices in communication with the gateway.
The Examiner respectfully disagrees with the Applicant. 
The Examiner notes wherein Fairweather disclosed a plurality of cloud gateways. (Fairweather-Paragraph 91-92, platform 110 sends the GUI script to the gateway(s) 120 (e.g., via the Internet)…platform 110 enables a user to make numerous edits over time and replace the script on the gateway(s) 120 only after each completion of each edit )
The Applicant presents the following argument(s) [in italics]:
…  Hirsave discloses scheduling a patch. See Abstract. Deployment of the patch is based on “risk,” defined as the resources needed to install the patch…Because the risk is based on the device resources needed to apply the patch, the patches are scheduled based on performance impact, not based on risk associated with an automated solution in communication with the device….  
The Examiner respectfully disagrees with the Applicant. 
automated solution and the Hirsave patch is equivalent to the claimed ‘functional units of the automated solutions’. Hirsave Paragraph 44 disclosed wherein applying the patch comprises replacing files, updating files, modifying attributes, altering configurations, deleting files.

Priority
	This application claims benefits of priority from Foreign Application EP16202223.0 filed December 5, 2016. 
	The effective date of the claims described in this application is December 5, 2016.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-6,9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belfiore (USPGPUB 2018/0146004) further in view of Fairweather (USPGPUB 2018/0013579) further in view of Hirsave (USPGPUB 20070033635) further in view of Gurikar (USPGPUB 2014/0130036)
In regard to Claim 1
Belfiore Paragraph 34 disclosed wherein the risk assessment workflow 100 is used to aid in cyber risk analysis of an organization's information technology infrastructure (e.g., software packages, tools, fire wall setups, gateway security, third party software vendor interfaces, and other digital information controls). Belfiore Paragraph 45 disclosed wherein the risk assessment workflow 100, in some implementations, includes a risk evaluation module 145. The risk evaluation module 145 can provide a risk profile report 150 identifying risks and associated vulnerabilities based upon the vulnerability assessment 140. The risk evaluation module 145 can include calculating a cyber risk score as a function of the threat profile (determined via the threat profiling module 120) and the vulnerability assessment 140.
Belfiore disclosed (re. Claim 1) method for software updating of a plurality of cloud gateways via which automation solutions are connected to a cloud, the method comprising:
determining a ranking of the plurality of cloud gateways (Belfiore-Paragraph 52, Asset criticality can be evaluated  through identifying relevance of a technology asset or aspect of the technology infrastructure to each of the business objectives wherein the technology infrastructure assets include gateway security )  based on the  potential risk (Belfiore-Paragraph 34, risk assessment workflow 100 is used to aid in cyber risk analysis of an organization's information technology infrastructure (e.g., software packages, tools, fire wall setups, gateway security, third party software vendor interfaces, and other digital information controls)    )  of each of the automation solutions connected to each cloud gateway of the plurality of   listing and/or ranking segments of the client technology infrastructure 110 according to relative importance identified in the business objectives 112 ,  Paragraph 45, calculating a cyber risk score as a function of the threat profile (determined via the threat profiling module 120) and the vulnerability assessment 140. ) 
 While Belfiore substantially disclosed the claimed invention Belfiore does not disclose (re. Claim 1) updating of a plurality of cloud gateways.
 	While Belfiore substantially disclosed the claimed invention Belfiore does not disclose (re. Claim 1) wherein determining the ranking of the plurality of cloud gateways corresponding to the potential risk of each of the automation solutions connected to each cloud gateway of the plurality of cloud gateways comprises taking into account a risk potential of functional units pertaining to an automation solution, determining a corresponding potential risk based on predetermined or predefinable data, and storing the corresponding potential risk in a database maintained in the cloud.
While Belfiore substantially disclosed the claimed invention Belfiore does not disclose (re. Claim 1) ‘determining a potential risk of each of the automation solutions connected to each cloud gateway of the plurality cloud gateways taking into account a risk potential of functional units belonging to each of the automation solutions’.
While Belfiore substantially disclosed the claimed invention Belfiore does not disclose (re. Claim 1) updating the cloud gateway or a group of cloud gateways of the plurality of cloud gateways with a lowest potential risk;
checking a success of the updating;

repeating the continuing of the updating and checking the success of the previous updating until the updating has also been completed for the cloud gateway or a group of cloud gateways of the plurality of cloud gateways with a highest potential risk.
Fairweather Paragraph 81 disclosed tools for managing the deployment and activation of scripts to one or more gateways 120.
Fairweather disclosed   (re. Claim 1) updating .(Fairweather-Paragraph 91-92, platform 110 sends the GUI script to the gateway(s) 120 (e.g., via the Internet)…platform 110 enables a user to make numerous edits over time and replace the script on the gateway(s) 120 only after each completion of each edit ) of a plurality of cloud gateways. (Fairweather-Figure 3,  cloud-based platform and gateway(s) ) 
Belfiore and Fairweather are analogous art because they present concepts and practice regarding targeted software deployment.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Fairweather into Belfiore.  The motivation for the said combination would have been to enable a scripting GUI that allows users to utilize a GUI of interface 114 to intuitively construct moderately-complex scripting behaviors, specifically directed towards controlling behaviors on 
While Belfiore-Fairweather substantially disclosed the claimed invention Belfiore- Fairweather does not disclose (re. Claim 1) ‘determining a potential risk of each of the automation solutions connected to each cloud gateway of the plurality cloud gateways taking into account a risk potential of functional units belonging to each of the automation solutions’.

Hirsave Paragraph 36-37 disclosed wherein managing server 420 performs patch risk assessment. Managing server 420 checks the applicability of the patch based on the files affected by the patch, activity of the node being patched from metrics collected by application monitoring server 430. Managing server 420 applies the patch to managed endpoint 440. Based on the risk assessment from step 2, managing server 420 can apply the patch immediately, schedule deployment of the patch for a later time, or notify the administrator of a high risk so the administrator may take appropriate measures. Managing server 420 also communicates with policy engine 450, which identifies policies from policy storage 460 that apply to the patch being deployed. Managing server 420 then applies the identified policies when deploying the patch. Hirsave Paragraph 41 disclosed wherein analysis component 524 analyzes the patch based on weights 502, metrics 504, and policy 506 to assess the risk of the patch. Analysis component 524 may determine a percentage risk that the patch will result in a hang or reboot or will significantly degrade productivity of the endpoint. Hirsave Paragraph 22 disclosed wherein the level of risk represents likelihood that the patch will 
Hirsave disclosed (re. Claim 1) ‘determining a potential risk of each of the automation solutions (Hirsave-Paragraph 41,analysis component 524 analyzes the patch based on weights 502, metrics 504, and policy 506 to assess the risk of the patch. Analysis component 524 may determine a percentage risk that the patch will result in a hang or reboot or will significantly degrade productivity of the endpoint, Paragraph 22, the level of risk represents likelihood that the patch will disrupt activity of the server. For example, if a touched file is locked by an application, the server will require a reboot to gain access to the file. A reboot is a very disruptive action. As another example, if a large amount of memory is being used by the server, then there is a high likelihood that the patching the application will negatively affect the productivity of the server)   taking into account a risk potential of functional units belonging to each of the automation solutions’ (Hirsave-Paragraph 43, Planning component 526 determines how to install the patch based on the risk assessment from analysis component 524. More particularly, planning component 526 may make a determination of whether to install the patch and when to install the patch based on policy 508. In the depicted example, policy 508 indicates that installation of a patch with high risk shall be delayed, while a patch with medium risk shall be installed when the endpoint is idle and a patch with low risk may be installed immediately )

 	Hirsave disclosed (re. Claim 1) wherein determining the ranking of the plurality of target endpoint element (Hirsave- Paragraph 40, the endpoint on which the patch is to be installed. The endpoint is shown as element 536, although element 536 may represent an application, operating system component, device driver or any other element)  corresponding to the potential risk of each of the automation solutions (Hirsave-Paragraph 41,analysis component 524 analyzes the patch based on weights 502, metrics 504, and policy 506 to assess the risk of the patch. Analysis component 524 may determine a percentage risk that the patch will result in a hang or reboot or will significantly degrade productivity of the endpoint) connected to each target endpoint element comprises taking into account a risk potential of functional units pertaining to an automation solution, (Hirsave-Paragraph 36-37, managing server 420 performs patch risk assessment. Managing server 420 checks the applicability of the patch based on the files affected by the patch, activity of the node being patched from metrics collected by application monitoring server 430)  determining a corresponding potential risk based on predetermined or predefinable data,(Hirsave-Paragraph 43, Planning component 526 determines how to install the patch based on the risk assessment from analysis component 524. More particularly, planning component 526 may make a determination of whether to install the patch and when to install the patch based on policy 508. In the depicted example, policy 508 indicates that installation of a patch with high risk shall be delayed, while a patch with medium risk shall be installed when the endpoint is idle and a patch with low risk may be installed immediately ) and 
Hirsave disclosed (re. Claim 1) updating the target endpoint element with a lowest potential risk.(Hirsave-Paragraph 43, Planning component 526 determines how to install the patch based on the risk assessment from analysis component 524. More particularly, planning component 526 may make a determination of whether to install the patch and when to install the patch based on policy 508. In the depicted example, policy 508 indicates that installation of a patch with high risk shall be delayed, while a patch with medium risk shall be installed when the endpoint is idle and a patch with low risk may be installed immediately )
Hirsave disclosed (re. Claim 1) continuing the updating with a next highest potential risk.(Hirsave-Paragraph 43, Planning component 526 determines how to install the patch based on the risk assessment from analysis component 524. More particularly, planning component 526 may make a determination of whether to install the patch and when to install the patch based on policy 508. In the depicted example, policy 508 indicates that installation of a patch with high risk shall be delayed, while a patch with medium risk shall be installed when the endpoint is idle and a patch with low risk may be installed immediately )

 	Belfiore, Fairweather and Hirsave are analogous art because they present concepts and practice regarding targeted automated software deployment.  At the time of the effective filing date of the claimed invention it would have been obvious to 
 	Belfiore-Fairweather-Hirsave disclosed (re. Claim 1) updating the cloud gateway or a group of cloud gateways of the plurality of cloud gateways (Fairweather-Figure 3,  cloud-based platform and gateway(s) )  with a lowest potential risk. (Hirsave-Paragraph 43, Planning component 526 determines how to install the patch based on the risk assessment from analysis component 524. More particularly, planning component 526 may make a determination of whether to install the patch and when to install the patch based on policy 508. In the depicted example, policy 508 indicates that installation of a patch with high risk shall be delayed, while a patch with medium risk shall be installed when the endpoint is idle and a patch with low risk may be installed immediately )
 	The Examiner notes wherein Hirsave disclosed a policy engine and policy database. (Hirsave-Figure 4, Paragraph 38).
 	While Belfiore-Fairweather-Hirsave substantially disclosed the claimed invention Belfiore-Fairweather-Hirsave does not disclose (re. Claim 1) storing the corresponding potential risk in a database maintained in the cloud. 	 

While Belfiore-Hirsave substantially disclosed the claimed invention Belfiore-Hirsave does not disclose (re. Claim 1) checking a success of the updating;

repeating the continuing of the updating and checking the success of the previous updating until the updating has also been completed for all target update nodes with a highest potential risk.
Gurikar Paragraph  24 , Paragraph 56 disclosed a software deployment tool on a Cloud Saas environment,with knowledge base 218.
Gurikar disclosed (re. Claim 1) storing the corresponding potential risk in a database maintained in the cloud. (Gurikar-Paragraph 115, the knowledge base 218 may be updated. The deployer module 212 may update the knowledge base 218 with the issues, resolution, and deployment steps during each phase. The knowledge base 218 may use this information to provide recommendations for future deployment issues, Paragraph 45,deployment related issues, such as connectivity, security, availability, controllability of simultaneous deployment of enterprise applications across multiple target platforms) 
Gurikar disclosed (re. Claim 1)  checking a success of the updating;(Gurikar-Paragraph 33, During the post deployment assessment stage, the software deployment tool 108 may check to see if the deployment was successful (e.g., by checking if the deployed applications start successfully on the target platforms where they are deployed) and if not, whether the deployed applications should be rolled back )  
 make real-time decisions, whether to continue the remaining part of the deployment process or abort it ) and
repeating the continuing of the updating and checking the success of the previous updating (Gurikar-Paragraph 61, monitoring module 202 may be configured to monitor the state of each deployed software applications on all the target platforms 104  ) until the updating has also been completed for all target update nodes with a highest potential risk.
The Examiner notes wherein Gurikar does not explicitly disclose a repetition of the process steps.  However at the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking to make the process of updating into a continuing repeating process in order to monitor the state of the deployed applications on all the target platforms. 
 	 
Belfiore,Hirsave and Gurikar are analogous art because they present concepts and practice regarding targeted automated software deployment.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Gurikar into Belfiore-Hirsave.  The motivation for the said combination would have been software deployment tool 108 for controlled deployment with ability of making changes 
In regard to Claim 3,11
Belfiore-Fairweather-Hirsave-Gurikar disclosed (re. Claim 3,11) wherein the data in the database (Hirsave-Figure 4, Paragraph 38,a policy engine and policy database)  contains an estimated value with regard to the potential risk of the respective functional unit.( Hirsave-Paragraph 41,analysis component 524 analyzes the patch based on weights 502, metrics 504, and policy 506 to assess the risk of the patch.) 
In regard to Claim 4,12
Belfiore-Fairweather-Hirsave-Gurikar disclosed (re. Claim 4,12) wherein an operating state of the functional units (Hirsave-Paragraph 36-37,managing server 420 performs patch risk assessment. Managing server 420 checks the applicability of the patch based on the files affected by the patch, activity of the node being patched from metrics collected by application monitoring server 430 )  pertaining to an automation solution is taken into consideration when determining a ranking of the plurality of cloud gateways (Belfiore-Paragraph 38, listing and/or ranking segments of the client technology infrastructure 110 according to relative importance identified in the business objectives 112 ,  Paragraph 45, calculating a cyber risk score as a function of the threat profile (determined via the threat profiling module 120) and the vulnerability assessment 140. ) corresponding to a potential risk of each of the automation solutions connected to the plurality of cloud gateways. ,(Hirsave-Paragraph 43, Planning component 526 determines how to install the patch based on the risk assessment from analysis component 524. More particularly, planning component 526 may make a determination of whether to install the patch and when to install the patch based on policy 508. In the depicted example, policy 508 indicates that installation of a patch with high risk shall be delayed, while a patch with medium risk shall be installed when the endpoint is idle and a patch with low risk may be installed immediately )
In regard to Claim 5,13
Belfiore-Fairweather-Hirsave-Gurikar disclosed (re. Claim 5),13 wherein data regarding the operating state of the functional units (Hirsave-Paragraph 36-37,managing server 420 performs patch risk assessment. Managing server 420 checks the applicability of the patch based on the files affected by the patch, activity of the node being patched from metrics collected by application monitoring server 430 )   is made available in a further database maintained in the cloud. (Gurikar-Paragraph  24, Paragraph 56,software deployment tool on a Cloud Saas environment,with knowledge base 218,Paragraph 115, the knowledge base 218 may be updated. The deployer module 212 may update the knowledge base 218 with the issues, resolution, and deployment steps during each phase. The knowledge base 218 may use this information to provide recommendations for future deployment issues, Paragraph 45,deployment related issues, such as connectivity, security, availability, controllability of simultaneous deployment of enterprise applications across multiple target platforms)
In regard to Claim 6,14
 listing and/or ranking segments of the client technology infrastructure 110 according to relative importance identified in the business objectives 112 ,  Paragraph 45, calculating a cyber risk score as a function of the threat profile (determined via the threat profiling module 120) and the vulnerability assessment 140. )  and
wherein the updating of the cloud gateway or the group of cloud gateways, the checking of the success of the updating, and the aborting of the updating or the continuing of the updating takes place by an update service in the cloud depending on success of the previous updating. (Gurikar- Paragraph  24, Paragraph 56,software deployment tool on a Cloud Saas environment, with knowledge base 218.)

 
 
In regard to Claim 9
Claim 9 (re. non-transitory computer readable storage medium ) recites substantially similar limitations as Claim 1.  Claim 9 is rejected on the same basis as Claim 1.
In regard to Claim 10
Claim 10 (re. device) recites substantially similar limitations as Claim 1.  Claim 10 is rejected on the same basis as Claim 1.


Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.